          Case 1:19-cv-08814-KPF Document 55 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PALANI KARUPAIYAN,
                           Plaintiff,
                 -v.-
CVS HEALTH CORPORATION; AETNA;
                                                      19 Civ. 8814 (KPF)
ACTIVE HEALTH MANAGEMENT;
KALYANI LAKSHMI BELLAMKONDA;                                ORDER
ROBERT DENNER; APN CONSULTING,
INC.; VEDANT PATHAK; NEELA
PATHAK; PURVI JHALA,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

         In connection with Defendants’ motion to dismiss in the above-captioned

matter, Defendants are hereby ORDERED to request a transcript of the

proceedings that were held on May 26, 2020. Defendants may submit this

request on the Southern District Reporters website, which can be found at the

following URL: <sdreporters.com>.

      SO ORDERED.

Dated:        August 19, 2021
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge

A copy of this Order has been emailed by Chambers to:

palanikay@gmail.com
